Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Controlling the Transition between Different Refresh Rates on a Display Device.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  the use of the term “if”. Since such a term constitutes multiple conditions, when all conditions are not provided in the claim, the claim is more appropriately clarified by using the term “when”. Furthermore, the use of the word “if” suggests that any display panel that does not have a variable refresh rate would read on the claims since the limitations are contingent on a change in driving frequency and any such limitations may be given no patentable weight when the “if” condition is not met. Appropriate correction is required.

Allowable Subject Matter
Claims 3-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned dependent claims contain subject matter that further clarifies the relationship between the luminance value of the display panel and a characteristic of the intermediate driving frequency. Such limitations are found to be novel and non-obvious in view of the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al., US 2019/0371264 A1, hereinafter “Koo”.
Regarding claim 1, Koo teaches An electronic device comprising: a display panel (fig. 1, element 110, ¶ 14); and a display driver integrated circuit configured to drive the display panel (fig. 1, elements 102 and 104, ¶ 13-15), wherein the display driver integrated circuit is further configured to: determine a luminance value of the display panel if a signal corresponding to a request for a change from a current driving frequency of the display panel to a target driving frequency is received (¶ 20, note that the size of the refresh adjustment window is changed based on a luminance value or profile. Further, note that per ¶ 19 a refresh adjustment window is provided when a request for a change from a current driving frequency to a target driving frequency is received), and determine at least one intermediate driving frequency between the current driving frequency and the target driving frequency depending on the luminance value of the display panel (fig. 5, ¶ 28-30 discloses that when the display undergoes a change in refresh rate (from 20ms to 17ms), based on the size of the refresh adjustment window (which per ¶ 20 is set depending on a luminance value of the display panel), intermediate driving frequencies (19ms and 18ms) are provided between the current and the target refresh rate).

	Regarding claim 2, Koo teaches that the display driver integrated circuit is further configured to differently determine at least one of a number of the at least one intermediate driving frequency (fig. 5, ¶ 28-30 discloses that when the display undergoes a change in refresh rate (from 20ms to 17ms), based on the size of the refresh adjustment window (which per ¶ 20 is set depending on a luminance value of the display panel), intermediate driving frequencies (19ms and 18ms) are provided between the current and the target refresh rate; note that per ¶ 20, if the size of adjustment window 118 is determined differently depending on the luminance, the number of intermediate frequencies changes. For example, if the size is set to be 2ms the number of intermediate frequencies changes to 1 instead of 2 as disclosed in fig. 5. Or if the size is changed to 0.5ms the number of intermediate frequencies is changed to 5), a value of the at least one intermediate driving frequency, or a holding time of the at least one intermediate driving frequency, depending on the luminance value of the display panel.

	Claims 15 and 16 include similar limitations to those of claims 1 and 2 respectively. As such, claims 15 and 16 are rejected similarly to claims 1 and 2 as provided above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koo, in view of Sato et al., US 2021/0183290 A1, hereinafter “Sato”.
	Regarding claims 9 and 17, Koo teaches in ¶ 9 and 18 that the method of fig. 6 reduces flicker and other artifacts caused when switching between different driving frequencies of the display. Note that a flicker is a visible changing of luminance.
	Koo does not specifically teach that the display driver integrated circuit is further configured to control the luminance value of the display panel to be maintained within a predetermined range while the current driving frequency is changed to the target driving frequency through the determined at least one intermediate driving frequency.
	Sato, however, teaches in ¶ 25 that a luminance difference is reduced during a transition between different driving frequencies. ¶ 38 of Sato clearly teaches that suppressing sudden changes in luminance (maintaining the luminance within a predetermined range) reduces the chances of flicker. In other words, Koo in view of Sato teaches that the display driver integrated circuit is further configured to control the luminance value of the display panel to be maintained within a predetermined range while the current driving frequency is changed to the target driving frequency through the determined at least one intermediate driving frequency.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Koo and Sato. Both references teach the 

	Regarding claims 10 and 18, Koo teaches that the display driver integrated circuit is further configured to adjust at least one of a light emission cycle of the display panel at the at least one intermediate driving frequency, a gamma correction table at the at least one intermediate driving frequency, an off ratio of pixels of the display panel, or a driving speed of the display panel (the driving speed is changed per fig. 5 and ¶ 28-30 wherein Koo discloses that when the display undergoes a change in refresh rate (from 20ms to 17ms), based on the size of the refresh adjustment window (which per ¶ 20 is set depending on a luminance value of the display panel), intermediate driving frequencies or driving speeds (19ms and 18ms) are provided between the current and the target refresh rate), such that the luminance value of the display panel at the at least one intermediate driving frequency is the same or similar to the luminance value at the current driving frequency of the display panel (per ¶ 9 and 18 flicker is suppressed which requires such luminance values to remain substantially unchanged).
	Note that Sato also teaches adjusting a light emission cycle and or a gamma correction in figs. 4 and 5 and ¶ 40-44. However, since Koo teaches the required limitations of claims 10 and 18, Sato is not relied upon for such claims.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koo, in view of Sato, as applied above, and further in view of Kim et al., US 2015/0130823 A1, hereinafter “Kim”
	Regarding claims 11 and 19, Koo and Sato teach adjusting at least one of the light emission cycle of the display panel at the at least one intermediate driving frequency (see Sato fig. 4, ¶ 40-41), the gamma correction at the at least one intermediate driving frequency (see Sato fig. 5, ¶ 42-44), the off ratio of pixels of the display panel (Note that by teaching the duty cycles, Sato teaches on and off ratios of the pixels), or the driving speed of the display panel (Koo, fig. 5, elements 513 and 515 are different driving speeds, also Sato, fig. 3, 75Hz between the current and target driving speed).
	Koo and Sato do not specifically teach that such adjusting is performed using a memory storing at least one of adjustment tables for adjusting at least one of the light emission cycle of the display panel at the at least one intermediate driving frequency, the gamma correction table at the at least one intermediate driving frequency, the off ratio of pixels of the display panel, or the driving speed of the display panel.
	Kim, however, clearly teaches in ¶ 74-78 that based on a change in frame rate, gamma compensation is performed to correct a difference in brightness. Such a teaching is similar to that of Sato in fig. 5, ¶ 42-44. Kim further teaches that such gamma compensation is performed using gamma adjustment tables stored in a memory (see ¶ 74).
.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo.
	Regarding claims 14 and 20, Koo teaches that the display driver integrated circuit is further configured to omit application of the at least one intermediate driving frequency if the difference between the driving frequencies falls within the refresh adjustment window (see fig. 2, ¶ 22-23).
	Koo does not specifically teach omitting application of the at least one intermediate driving frequency if the luminance value of the display panel is less than or equal to a specified first size or equal to or greater than a specified second size.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Koo to reach such limitations. Note that Koo teaches in ¶ 109 that the size of the refresh adjustment window 118 is set based on a luminance value of the display device, such as based on different types of graphics being displayed via the frames generated by the GPU 102. As such, it is clear 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621